Citation Nr: 1815442	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for depressive reactive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this claim currently resides with the RO in Indianapolis, Indiana.

On his February 2014 VA Form 9, the Veteran requested a videoconference hearing before the Board.  In January 2018 written correspondence, the Veteran withdrew his request for a Board hearing and submitted an appellate brief in February 2018 in lieu of a hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on his part.


REMAND

While the Board regrets the additional delay, it finds that a remand is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  A remand is necessary to obtain medical records and a VA medical examination.

The Veteran was provided with a VA mental status examination in December 2013. While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that this examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Thus, an additional VA examination is needed to determine the level of current disability.

The electronic file presently contains VA treatment records dated through December 2013.  On remand, any post-December 2013 VA treatment records and any relevant private medical records should be requested.

As the Veteran's entitlement to a TDIU is inextricably intertwined with the claim on appeal, the Board finds that the claim for a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records from December 2013 to the present and associate them with the claims file.  Any and all responses, including negative responses, must be properly documented in the electronic file, as well as any notification to the Veteran as to any records deemed unavailable.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his service-connected depressive reactive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected depressive reactive disorder.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

4.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


